DETAILED ACTION

This Office Action is in response to the amendment, filed on March 4, 2022.  Primary Examiner acknowledges Claims 1-12, 14-16, and 21-25 are pending in this application, with Claims 1, 2, 6, 8, 10, 11, and 14-16 having been currently amended, Claims 21-25 having been newly added, and Claims 13, and 17-20 having been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-12, 14, 15, and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bahr (2001/0017134) in view of Huddart et al. (5,640,951).
As to Claim 1, Bahr discloses a gas delivery conduit (Figure 3) adapted for fluidly connecting to a respiratory gases delivery system (40, “the transfer of gas between the airways of a patient (not shown) and a fluid transfer device (ventilator 40) of the system is shown in FIG. 3. Conduits 2, 22 are interconnectable with an endotracheal tube 42 (shown in part) to form a flow path for gas passing between the ventilator 40 and a patient's airways (not shown) into female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection. Preferably one or both sets of contacts 48a and 48b and 18a and 18b are provided as rings around the periphery of the corresponding mating surface 46.” Para 0022) adapted to connecting to the respiratory gases delivery system (40), wherein the first connector (8) comprises a gas inlet (via 20, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection. Preferably one or both sets of contacts 48a and 48b and 18a and 18b are provided as rings around the periphery of the corresponding mating surface 46.” Para 0022) configured to fluidly connect to an outlet (46, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection. Preferably one or both sets of contacts 48a and 48b and 18a and 18b are provided as rings around the periphery of the corresponding mating surface 46.” Para 0022) of the respiratory gases delivery system (40) to receive a supply of respiratory gas, wherein the first connector (8) further comprises conduit electrical contacts (18a/18b, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection. Preferably one or both sets of contacts 48a and 48b and 18a and 18b are provided as rings around the periphery of the corresponding mating surface 46.” Para 0022) configured to be electrically connected to system electrical contacts (48a/48b, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection. Preferably one or both sets of contacts 48a and 48b and 18a and 18b are provided as rings around the periphery of the corresponding mating surface 46.” Para 0022) positioned on a housing (44, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection. Preferably one or both sets of contacts 48a and 48b and 18a and 18b are provided as rings around the periphery of the corresponding mating surface 46.” Para 0022) of the respiratory gases delivery system (40); a second connector (34, “at the distal end of the tubing 4 and the interface 34 of the Y-piece conduit 22” Para 0025) adapted for connecting to a fitting (22, “Y-piece”) of a patient interface (42, “the transfer of gas between the airways of a patient (not shown) and a fluid transfer device (ventilator 40) of the system is shown in FIG. 3. Conduits 2, 22 are interconnectable with an endotracheal tube 42 (shown in part) to form a flow path for gas passing between the ventilator 40 and a patient's airways (not shown) into which the endotracheal tube 42 will be inserted in use.” Para 0021) tubing (2, “the transfer of gas between the airways of a patient (not shown) and a fluid transfer device (ventilator 40) of the system is shown in FIG. 3. Conduits 2, 22 are interconnectable with an endotracheal tube 42 a sensor 28, here within the Y-piece conduit 22, and a processing unit 50, here within the ventilator 40 and connected to the contacts 48a and 48b of the port 44, is automatically established as the flow path for connecting the ventilator 40 to a patient's airways is established.” Para 0023) configured to measure a condition (“a sensor 28, such as a solid state pressure transducer or a flow meter.” Para 0020) of the supply of respiratory gas, wherein the sensor (28) is configured to supply a signal (“a signal path between a sensor 28”) indicating the condition (pressure or flow as detected by “pressure transducer or a flow meter”) to the respiratory gases delivery system (40) via the conduit electrical contacts (18a/18b - whereby “A cable 36 is provided to establish an electrical signal transmission path between the sensor 28 and the contacts 30a and 30b and is incorporated with the conduit 22 within a channel 38 in a side wall of the Y-piece connector 24.” Para 0020 and “a signal path between a sensor 28, here within the Y-piece conduit 22, and a processing unit 50, here within the ventilator 40 and connected to the contacts 48a and 48b of the port 44, is automatically established as the flow path for connecting the ventilator 40 to a patient's airways is established.” Para 0023).  Yet, does not expressly disclose “a heating element configured to warm the supply of respiratory gas within the tubing, wherein the heating element is configured to be powered and controlled via the electrical connection between the conduit electrical contacts and the system electrical contacts”.
inspiratory conduit 11 via connecting piece 34. The ends of the inspiratory conduit 11 are terminated in cuffs 21 and 22. Cuff 22 has electrical connecting pins moulded therein for a connection to heater wire plug 18 which supplies power from a controlled power supply within humidifier 1 through heater power wire 17. A resistive heater element is incorporated in the conduit 11 as will soon be described and which is connected to the above mentioned connecting pins within cuff 22.” Column 3, Lines 20-30) having a first connector (22, “The ends of the inspiratory conduit 11 are terminated in cuffs 21 and 22. Cuff 22 has electrical connecting pins moulded therein for a connection to heater wire plug 18 which supplies power from a controlled power supply within humidifier 1 through heater power wire 17.” Column 3, Lines 20-30) and a second connector (21, “The ends of the inspiratory conduit 11 are terminated in cuffs 21 and 22.” Column 3, Lines 20-30) for fluidly conveying gas from the ventilator to the patient.
Regarding the remaining claimed limitations, Huddart teaches a heating element (17, “heater power wire 17” Column 3, Lines 25-30) configured to warm the supply of respiratory gases within the tubing (11), wherein the heating element (17) is configured to be powered and controlled via the electrical connection (“Cuff 22 has electrical connecting pins moulded therein for a connection to heater wire plug 18 which supplies power from a controlled power supply within humidifier 1 through heater power wire 17.” Column 3, Lines 20-30) between the conduit electrical contacts (via 21) and the system electrical contacts (via 22).  Huddart teaches the 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the gas delivery conduit of Bahr to include the use of a heating element utilizing the preexisting electrical connections along the connectors of the tubing, as taught by Huddart to enable the heating of the gases within the tubing to be monitored and controlled through the use of feedback circuitry through energizing and deenergizing of the heating element.
As to Claim 2, the modified Bahr, specifically Bahr discloses the first connector (8) further comprises a connector housing (defined by the interior perimeter of 8), wherein the gas inlet (via 20) and the conduit electrical contacts (18a/18b) are integrated into the connector housing (defined by the interior perimeter of 8).
As to Claim 3, the modified Bahr, specifically Bahr discloses a sensing conduit (defined by “A cable 36 is provided to establish an electrical signal transmission path between the sensor 28 and the contacts 30a and 30b and is incorporated with the conduit 22 within a channel 38 in a side wall of the Y-piece connector 24.” Para 0020 and “a signal path between a sensor 28, here within the Y-piece conduit 22, and a processing unit 50, here within the ventilator 40 and connected to the contacts 48a and 48b of the port 44, is automatically established as the flow path for connecting the ventilator 40 to a patient's airways is established.” Para 0023) integrated into the gas delivery conduit (Figure 3). 
pressure transducer or a flow meter”). 
As to Claim 5, the modified Bahr, specifically Bahr discloses the first connector (8) is adapted to allow the user to couple the first connector (8) with the respiratory gases delivery system (40) in a single motion (“The female interface 8 can be formed of a flexible rubber material to form a gas seal when push-fit with a cooperating male interface of another conduit.” Para 0019, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection.” Para 0022). 
As to Claim 6, the modified Bahr, specifically Bahr discloses the first connector (8) is adapted to allow the user to couple the first connector (8) with the respiratory gases delivery system (40) by moving the first connector (8) in a direction along an axis of the gas inlet (44). (“The female interface 8 can be formed of a flexible rubber material to form a gas seal when push-fit with a cooperating male interface of another conduit.” Para 0019, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection.” Para 0022).
As to Claim 7, the modified Bahr, specifically Bahr discloses the first connector (8) is adapted to allow the user to couple the first connector (8) with the respiratory gases delivery push fit over the port 44”. Para 0022). 
As to Claim 10, the modified Bahr, specifically Huddart teaches the use of a temperature sensor (14/15, Column 3, Lines 40-60) for monitoring the condition (temperature) of the gases within the tubing. 
As to Claim 11, the modified Bahr, specifically Huddart teaches the heating element (17, “heater power wire 17” Column 3, Lines 25-30) comprises a heater wire extending at least partially along a length of the tubing (“A resistive heater element is incorporated in the conduit 11” Column 3, Lines 20-30). 
As to Claim 12, the modified Bahr, specifically Bahr discloses the sensing conduit (defined by “A cable 36 is provided to establish an electrical signal transmission path between the sensor 28 and the contacts 30a and 30b and is incorporated with the conduit 22 within a channel 38 in a side wall of the Y-piece connector 24.” Para 0020 and “a signal path between a sensor 28, here within the Y-piece conduit 22, and a processing unit 50, here within the ventilator 40 and connected to the contacts 48a and 48b of the port 44, is automatically established as the flow path for connecting the ventilator 40 to a patient's airways is established.” Para 0023) is configured to couple with a port (44) of the respiratory gases delivery system (40). 
As to Claim 14, the modified Bahr, specifically Huddart teaches the electrical contacts (“electrical connecting pins”) are adapted to facilitate providing power to the first connection (22, “Cuff 22 has electrical connecting pins moulded therein for a connection to heater wire plug 18 which supplies power from a controlled power supply within humidifier 1 through heater power wire 17.” Column 3, Lines 20-30).
As to Claim 15, the modified Bahr, specifically Bahr discloses the first connector (8) is adapted to allow the user to couple the first connector (8) with the respiratory gases delivery system (40) in a single direction (“The female interface 8 can be formed of a flexible rubber material to form a gas seal when push-fit with a cooperating male interface of another conduit.” Para 0019, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection.” Para 0022). 
As to Claims 21, 22, and 23, the modified Bahr, specifically Bahr discloses the sensor (28) positioned within the fluid pathway (defined by the gas tight fluid connection between the ventilator 40 and the patient 42), where the physical placement is most proximate the second connector (34).  Yet, as the connections are fluid as contained within the first connector (claim 21), tubing (claim 23), and the second connector (claim 22), regardless of the actual physical placement of the sensor, the sensor is still within the claimed “fluid pathway” as defined. Should Applicant respectfully disagree, Applicant is reminded, where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific physical location of the sensor provides a particular advantage, solves a stated problem or serves a purpose different from that of enabling the sensory condition of the gases to be monitored; thus, the use of the specific physical location lacks criticality in its design. Thus, the selection of a specific 
As to Claim 24, the modified Bahr, specifically Huddart teaches the use of a secondary sensor (one of 14/15, Column 3, Lines 40-60) configured to measure a second condition (temperature along the fluid pathway) of the supply of respiratory gas, wherein the second sensor (one of 14/15) is configured to supply a second signal indicating the second condition(temperature along the fluid pathway) to the respiratory gases delivery system via the conduit electrical contacts. Huddart teaches the resultant effect of the claimed configuration is the ability of monitor and control humidification within the gas delivery conduit, whereby “The control means 38, as well as controlling the heating of the water within the humidification chamber, also controls the supply of power to the heater wires within conduits 11 and 13” through feedback circuitry utilizing a temperature sensors (14 and 15) (Column 3, Lines 40-60). 
As to Claim 25, the modified Bahr, specifically Bahr discloses the respiratory gases delivery system (40) is configured to provide high flow respiratory therapy to the patient (via 42) and the supply of respiratory gas is configured to provide the high flow respiratory therapy.  Primary Examiner notes the term “high flow respiratory therapy” is not a term of art, has no .

Claims 8, 9, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bahr (2001/0017134) in view of Huddart et al. (5,640,951), as applied to Claim 1, and further in view of Hansen (6,571,794). 
As to Claims 8 and 9,  the modified Bahr, specifically Bahr discloses the respiratory gases delivery system (40) having an outlet (46) of the respiratory gases delivery system (40) for connection to a first connector (8); yet, does not expressly disclose “an orientation feature adapted to allow the first connector to couple with the respiratory gases delivery system in a predetermined orientation” (Claim 8), and “the orientation feature is a flange portion of the first connector” (Claim 9). 
Hansen teaches a gas delivery conduit (Figures 1-6) similar to Bahr having a first connector (18, “The hose terminates distally at a coupling or fitting 18 including a cuff 20 of hollow cylindrical configuration receiving the distal end of the hose body and a rib 22 extending laterally outward from one side of the cuff.” Column 2, Line 65 thru Column 3, Line 5), a second connector (54, “When connected as shown, the first lumen of the hose is in fluid communication with a gas inlet opening 54 in the breathing appliance and the second lumen of the hose is in fluid communication with a second opening 56 in the breathing appliance, either 
	Regarding the “orientation feature… in a predetermined orientation”, Hansen’s first connector (18) is inserted into the respiratory gases delivery device (32) as best seen in Figure 4 in a predetermined orientation whereby the elements of the first connector (18) engage with the ports of the respiratory gases delivery device (32) - namely 30 to 34, respectively; 20 to 36, respectively; 24 to 38, respectively; and 22 to 40, respectively. This construction inherently provides a “predetermined orientation” having a lock and key fitment (“keyway” Column 4, Lines 40-55). Thus, the apex (the combination of 22/24) of the first connector (18) provides an orientation feature as the apex must be received within the respiratory gases delivery device (32) is a complementary manner.
	Regarding the “flange portion”, the apex (the combination of 22/24) of the first
connector portion (18) defines the flange (22) which extends from the main body of the first
connector (18) upon which the first connector (18) is received within the respiratory gases
delivery device (32) is a complementary manner.

Therefore, it would have been obvious to one having ordinary skill in the art to modify the connection of the first connector to the respiratory gases delivery device of the modified Bahr to include the use of an orientation feature to provide a specific lock and key fitment of the first connector in a predetermined orientation to prevent misconnection and disconnection of the coupling.
As to Claim 16, the modified Bahr, specifically Bahr discloses the respiratory gases delivery system (40) having an outlet (46) of the respiratory gases delivery system (40) for connection to a first connector (8); yet, does not expressly disclose “the first connector is adapted to couple with the outlet of the respiratory gases delivery system and a receptacle of the respiratory gases delivery system”.
Hansen teaches a gas delivery conduit (Figures 1-6) similar to Bahr having a first connector (18, “The hose terminates distally at a coupling or fitting 18 including a cuff 20 of hollow cylindrical configuration receiving the distal end of the hose body and a rib 22 extending laterally outward from one side of the cuff.” Column 2, Line 65 thru Column 3, Line 5), a second connector (54, “When connected as shown, the first lumen of the hose is in fluid communication with a gas inlet opening 54 in the breathing appliance and the second lumen of the hose is in fluid communication with a second opening 56 in the breathing appliance, either directly as shown or via a device (not shown), such as a humidifier, near the breathing appliance.” Column 5, Lines 45-55), and a tubing (10, “Hose 10 includes a pleated tubular body 
Regarding the “receptacle” limitation, Hansen’s first connector (18) is inserted into the respiratory gases delivery device (32) as best seen in Figure 4 in a predetermined orientation whereby the elements of the first connector (18) engage with the ports of the respiratory gases delivery device (32) - namely 30 to 34, respectively; 20 to 36, respectively; 24 to 38, respectively; and 22 to 40, respectively. This construction inherently provides a “predetermined orientation” having a lock and key fitment (“keyway” Column 4, Lines 40-55). Thus, the apex (the combination of 22/24) of the first connector (18) provides an orientation feature as the apex must be received within the respiratory gases delivery device (32) is a complementary manner. The resultant effect of the use of the “predetermined orientation” is a lock and key fitment of the first connector (18) as is received within the respiratory gases delivery device (32).  Consequently, the receptacle of the respiratory gases delivery system is perimeter of 36 and 40, which receive 20 and 22 - lock and key fitment. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the connection of the first connector to the respiratory gases delivery device of the modified Bahr to include the use of a receptacle within the respiratory gases delivery system to couple .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot. 
Although Primary Examiner appreciates Applicant’s amendments to overcome the previous rejections, these amendments do not place this application into condition for allowance in light a new rejection under Bahr (2001/0017134) in view of Huddart et al. (5,640,951).
Bahr clearly discloses the features of the independent claim having a first connector, second connector, tubing connecting the first and second connectors, and a sensor, wherein an electrical connection is established between the outlet of the respiratory gases delivery system along the fluid pathway of the first connector, tubing, second connector and sensor to convey sensory data regarding the condition of the gases supplied by the gas delivery conduit to the respiratory gases delivery system. 
Huddart a similar construction to Bahr utilizing the preexisting electrical connection along the fluid pathway of the first connector, tubing, and second connector to incorporate a heating element in the form of a heating wire which is energized/deenergized of power to control the humidity within the tubing. 
Consequently, the combination of Bahr in view of Huddart meets the claimed invention of providing a gas delivery conduit suitable for conveying electrical signals along the fluid 
In the interest of advancing prosecution, it may behoove Applicant to further amend the claims including a picture claim of Figures 25 and 26, referring to the concepts of the planar configuration of the flange (4250) as seen, wherein the electrical contacts (4030a, 4030b, 4040, etc.) is positioned on the flange and does not extend along the non flange planar side of the first connector and the “an outlet portion 4222 of pressure conduit 4020” is located on the flange (4250) with the electrical contacts having a  “coaxially disposed” configuration “with pressure port 4120 of therapy device 4100” so that the flange conveys provides a unitary position for conveyance of “gas, electricity and/or light between a patient delivery conduit 4200 and therapy device 4100”. (Para 00147). Additionally, it may behoove Applicant to particularly point to any criticality for this structural configuration. Applicant is reminded, this aforementioned suggestion is not an indication of allowable subject matter and will be subject to further search and consideration.  Yet, Applicant is invited to file an After Final Consideration Pilot 2.0 (AFCP 2.0) for consideration of these features to advance efforts in compact prosecution and collaboration. (https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20). 
Thus, in light of the aforementioned reasoning the non-final rejection of the claims has been made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785